Citation Nr: 0709118	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-37 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts



THE ISSUE

Entitlement to an evaluation in excess of 10 percent for the 
service-connected residuals of prostate cancer.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952 and from June 1953 to June 1971.  

The Board of Veterans' Appeals (Board) remanded this case to 
the RO in May 2006 for additional development.  

A motion to advance this case on the Board's docket, which 
was received by the Board on February 2, 2007, was granted on 
March 13, 2007 due to the veteran's age.  See 38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).  


FINDING OF FACT

The medical evidence after treatment in June 2001, including 
examination in August 2006, does not show any voiding 
dysfunction or urinary incontinence.  


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
10 percent for service-connected residuals of prostate cancer 
have not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.115a including Diagnostic Codes 
7527-7528 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2005).  The regulations implementing VCAA 
have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issue decided herein.  

The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
Unfortunately, notice to the veteran was not done in this 
case until later in the claims process.  

Nevertheless, in July 2003, June 2006 and August 2006, the RO 
sent the veteran a letter, with a copy to his representative, 
in which he was informed of the requirements needed to 
establish entitlement to an increased rating.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  

The letters explained that VA would make reasonable efforts 
to help him get additional evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Additional private 
medical evidence was received from the veteran.  

In the above-noted letters, the veteran was also advised to 
submit additional evidence to the RO, and the Board finds 
that this instruction is consistent with the requirement of 
38 C.F.R. § 3.159(b)(1) that VA request that a claimant 
provide any evidence in his possession that pertains to a 
claim.  


The veteran was informed in June 2006 on the applicable 
regulations on disability ratings and effective dates if his 
claim was granted, as required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
pertinent VA examination was conducted in August 2006.  

The Board concludes that there is sufficient medical evidence 
on file on which to make a decision on the issue addressed 
herein.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claim.  The 
Board additionally finds that VA has complied with general 
due process considerations.  See 38 C.F.R. § 3.103 (2006).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, any defect is not harmless when 
it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds,  444 F. 3d 1328 
(Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2006).  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2006).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Nevertheless, where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, which is the situation with respect to the issues 
currently on appeal, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  


Rating Criteria

The RO has evaluated the veteran's residuals of prostate 
cancer under Diagnostic Codes 7527-7528.  Diagnostic Code 
7527 provides that prostate gland injuries, infections, 
hypertrophy, and post-operative residuals will be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7527 (2006).  

Diagnostic Code 7528 provides for an initial 100 percent 
rating for malignant neoplasms of the genitourinary system.  
A Note to this provision indicates that following the 
cessation of surgical, X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, the rating of 100 percent shall 
continue with a mandatory VA examination at the expiration of 
six months.  

Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of § 3.105(e) 
of this chapter.  If there has been no local reoccurrence or 
metastasis, rate on residuals as voiding dysfunction or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2006).

Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  

The beneficiary must be notified at his or her latest address 
of record of the contemplated action and be furnished 
detailed reasons therefore.  The beneficiary must be given 60 
days for the presentation of additional evidence to show that 
compensation payments should be continued at the present 
level.  38 C.F.R. § 3.105(e).  

Under 38 C.FR. § 4.115a, renal dysfunction requiring regular 
dialysis, or precluding more than sedentary activity from one 
of the following: persistent edema and albuminuria; or, BUN 
more than 80mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular, warrants a 100 percent evaluation.  

Renal dysfunction with persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized 
poor health characterized by lethargy, weakness, anorexia, 
weight loss, or limitation of exertion warrants an 80 percent 
evaluation.  

Renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101 
warrants a 60 percent evaluation.  

Renal dysfunction with albumin constant or recurring with 
hyaline and granular casts or red blood cells; or, transient 
or slight edema or hypertension at least 10 percent disabling 
under Diagnostic Code 7101 warrants a 30 percent evaluation.  

Renal dysfunction with albumin and casts with history of 
acute nephritis; or, hypertension non-compensable under 
Diagnostic Code 7101 warrants a noncompensable evaluation.  
38 C.F.R. § 4.115a (2006).  

Voiding dysfunction may be rated as urine leakage, frequency, 
or obstructed voiding.  Where there is continual urine 
leakage, post surgical urinary diversion, urinary 
incontinence, or stress incontinence requiring the use of an 
appliance or the wearing of absorbent materials which must be 
changed more than 4 times a day, a 60 percent evaluation is 
warranted.  

A 40 percent rating is warranted where the disorder requires 
the wearing of absorbent materials which must be changed 2 to 
4 times a day.  

A 20 percent evaluation is warranted where the disorder 
requires the wearing of absorbent materials that must be 
changed less than 2 times a day.  38 C.F.R. 
§ 4.115a (2006).  

For a rating based on urinary frequency, a 40 percent 
evaluation is warranted when there is a daytime voiding 
interval less than one hour, or; awakening to void five or 
more times per night.  

A 20 percent evaluation is warranted when there is a daytime 
voiding interval between one and three hours, or; awakening 
to void three to four times per night.  

A 10 percent evaluation is warranted for a daytime voiding 
interval between two and three hours, or; awakening to void 
two times per night.  38 C.F.R. § 4.115a (2006).  

For a rating based on obstructed voiding, a 30 percent 
evaluation is warranted for urinary retention requiring 
intermittent or continuous catheterization.  

A 10 percent evaluation is warranted for marked obstructive 
symptomatology (hesitancy, slow or weak stream, decreased 
force of stream) with any one or combination of the 
following: (1) post void residuals greater than 150 cc.; (2) 
uroflowmetry; markedly diminished peak flow rate (less than 
10 cc/sec); (3) recurrent urinary tract infections secondary 
to obstruction; (4) stricture disease requiring periodic 
dilatation every 2 to 3 months.  

A noncompensable evaluation is warranted for obstructive 
symptomatology with or without stricture disease requiring 
dilatation 1 to 2 times per year.  38 C.F.R. 
§ 4.115a (2006).  

Recurrent symptomatic urinary tract infection requiring 
drainage/frequent hospitalization (greater than 2 times per 
year), and/or requiring continuous intensive management 
warrants a 30 percent evaluation.  

Urinary tract infection requiring long-term drug therapy, 1-2 
hospitalizations per year and/or requiring intermittent 
intensive management warrants a 10 percent evaluation.  38 
C.F.R. § 4.115a (2006).  


Analysis

Following a careful review of the evidence, the Board finds 
that the veteran's service-connected residuals of prostate 
cancer cannot be rated higher than 10 percent disabling.  

The veteran was diagnosed with adenocarcinoma of the prostate 
in December 2000.  He was given a 100 percent rating 
effective December 13, 2000, the date that prostate cancer 
was shown.  He underwent therapy for that condition in June 
2001.  

According to the Note after Diagnostic Code 7528, a rating of 
100 percent shall continue following the cessation of surgery 
or therapy, with a mandatory VA examination at the expiration 
of six months thereafter.  A VA evaluation was conducted in 
January 2002.  

Any change in evaluation shall be subjected to the provisions 
of 38 C.F.R. § 3.105(e) (2006), and the condition should be 
rated on the predominant residuals if evaluation shows no 
local recurrence or metastasis.  

The Board notes that a March 2002 rating decision proposed to 
reduce the 100 percent evaluation for service-connected 
residuals of prostate cancer to 10 percent, based on the 
medical evidence, and the veteran was sent a letter later in 
March 2002 explaining why the reduction was proposed and 
giving him 60 days to submit any additional evidence in 
response to the proposed reduction.  

No additional evidence was received from the veteran within 
60 days of the date of the letter, and an October 2002 rating 
decision reduced the 100 percent rating for service-connected 
residuals of prostate cancer to 10 percent effective January 
1, 2003.  Consequently, VA complied with the provisions of 
38 C.F.R. § 3.105(e).  

The Board would note that the medical evidence on VA 
examination in January 2002 and thereafter is more consistent 
with the criteria for a 10 percent rating than with the 
criteria for a higher rating under any of the applicable 
rating criteria.  

Specifically, following the June 2001 "transperineal" 
brachytherapy implant and cystourethroscopy with extraction 
of foreign bodies, the medical evidence indicates that the 
veteran was doing well.  

It was reported on VA examination in January 2002 that the 
veteran was getting along well; he had not had any weight 
loss, and his appetite was good.  There was no gross 
hematuria or incontinence, but he did have urgency.  The 
diagnosis was that of prostate carcinoma treated by 
radiotherapy.  

The private treatment records in July 2003 reveal that the 
veteran was doing well with no urinary symptoms.  In August 
and September 2006, after review of the claims files and 
examination of the veteran, a VA examiner concluded that the 
veteran did not have a voiding problem or urinary 
incontinence.  

With regard to an increased rating based on voiding 
dysfunction, the evidence of record does not show that the 
veteran was required to wear absorbent materials.  

With regard to an increased rating based on urinary 
frequency, the evidence of record does not show that there is 
a daytime voiding interval between one and three hours or 
that the veteran was awakening to void three to four times 
per night.  

With regard to an increased rating based on obstructed 
voiding, the evidence of record does not show urinary 
retention requiring intermittent or continuous 
catheterization.  

With regard to an increased rating based on urinary tract 
infection, the evidence of record does not show recurrent 
symptomatic urinary tract infection requiring drainage or 
frequent hospitalization, and/or requiring continuous 
intensive management.  

Therefore, the Board finds that the medical evidence, when 
viewed in its entirety, does not support the assignment of 
higher rating under 38 C.F.R. § 4.115a.  

Accordingly, an evaluation in excess of 10 percent is not 
warranted for the service-connected prostate cancer.  

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

An extraschedular disability rating is warranted upon a 
finding that "the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2006).  

In this regard, the schedular evaluation in this case is not 
inadequate.  Ratings in excess of the current rating are 
provided in the Schedule for certain manifestations of the 
service-connected residuals of prostate cancer, such as when 
the wearing of absorbent materials is required or there is 
daytime voiding between one and two hour intervals, but the 
medical evidence reflects that those manifestations are not 
present in this case.  

Moreover, the Board finds no evidence of an exceptional 
disability picture with marked interference with employment.  
In fact, the veteran's residuals of prostate cancer were 
noted on evaluation in 2006 to not cause any dysfunction.  

The evidence also does not show that the veteran has been 
recently hospitalized due to his service-connected residuals 
of prostate cancer.  Therefore, the RO's determination not to 
refer this case for extraschedular consideration was 
appropriate.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's increased rating 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An evaluation in excess of 10 percent for service-connected 
residuals of prostate cancer is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


